Exhibit 10.1

HUMANA INC.

CHANGE IN CONTROL POLICY

This Humana Inc. Change in Control Policy (this “Policy”) has been adopted by
the Organization & Compensation Committee (the “Committee”) of the Board of
Directors of the Company to avoid the departure of and provide protection to
Executives in the event of a Change in Control in order that they may act in the
best interest of all shareholders and to reinforce and encourage their continued
attention and dedication to their duties without the distraction and concern for
the uncertainty that would result from the effects a Change in Control would
have on their personal situations. This Policy shall be effective as of the
Effective Date as provided herein, and shall apply to all Executives (as defined
herein).

Section 1. Definitions. For purposes of this Policy, the following terms shall
have the following meaning:

“Annual Base Salary” shall mean an Executive’s stated annual compensation
without regard to any bonus, perquisite or other benefits.

“Board” means the Board of Directors of the Company.

“Cause” shall mean a termination by reason of the conviction of Executive, by a
court of competent jurisdiction and following the exhaustion of all possible
appeals, of a criminal act involving the Company or its assets.

“CEO Direct Reports” shall mean Executive Officers of the Company who are direct
reports to the Company’s President and Chief Executive Officer.

“Change in Control” shall have the meaning set forth in Exhibit A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means Humana Inc., a Delaware corporation, and any successor thereto.

“Compensation Committee” means the Organization and Compensation Committee of
the Board.

“Date of Termination” shall mean the date specified in the Notice of
Termination, not to exceed thirty (30) days from the date such Notice of
Termination is given, or as otherwise agreed to by Executive and the Company.

“Executive” shall mean all eligible employees, which includes the CEO Direct
Reports, other Executive Officers, and such other individuals as identified by
the Compensation Committee; provided that employees with separate agreements or
arrangements that provide for payments and/or benefits upon a Change in Control
(other than equity related agreements or



--------------------------------------------------------------------------------

arrangements) (each such agreement or arrangement, an “Existing Agreement”)
shall not be considered eligible employees. In the event the Company enters into
a definitive agreement, the consummation of which would constitute a Change in
Control, while an Existing Agreement is in effect, such Existing Agreement shall
continue to be in force and effect for twenty-four (24) months following any
Change in Control resulting from that definitive agreement, and any previous
notice by the Company or the Executive that the term of such Existing Agreement
shall not be renewed, shall be deemed to have been withdrawn by the noticing
party.

“Executive Officer” shall include those executive officers designated by the
Board under Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence after a Change in Control of any of the
following events without Executive’s express written consent:

(i) Any material reduction in Executive’s title, authority or responsibilities,
including reporting responsibilities;

(ii) A reduction by the Company in Executive’s Annual Base Salary as in effect
on the date of the Change in Control or as the same may be increased from time
to time;

(iii) The relocation of Executive’s office at which Executive is to perform his
or her duties to a location more than thirty (30) miles from the location at
which Executive performed his or her duties prior to the Change in Control;

(iv) The failure by the Company to continue in effect any incentive, bonus or
other compensation plan in which Executive participates, unless the Company
substitutes a substantially equivalent benefit;

(v) The failure by the Company to continue in effect any Executive benefit plan
(including any medical, hospitalization, life insurance, dental or disability
benefit plan in which Executive participated) or any material fringe benefit or
perquisite enjoyed by Executive at the time of the Change in Control, unless the
Company substitutes benefits which, in the aggregate, are equivalent; or

(vi) The failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this Policy.

A termination of employment by the Executive for Good Reason shall only be
effectuated after giving the Company written notice of the termination, setting
forth the conduct of the Company that constitutes Good Reason, within 30 days of
the first date on which the Executive has knowledge of such conduct. The
Executive shall further provide the Company with at least 30 days following the
date on which such written notice is provided to cure such conduct. If the
Company fails to cure such conduct, a termination of employment by the Executive
for Good Reason shall be effective on the day following the expiration of such
30-day cure period.

 

2



--------------------------------------------------------------------------------

“Effective Date” means January 1, 2018, which is the date that this Policy is
effective.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.

“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Policy which is relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Any
purported termination by the Company or by Executive hereunder shall not be
effective until communicated by written Notice of Termination to the other
party.

“Payments” means any payment or distribution of any type to Executive or for
Executive’s benefit by the Company, any affiliate of the Company, any Person who
acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company’s assets (within the meaning of Section 280G
of the Code and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Policy or otherwise.

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Qualifying Termination” means (i) by the Company other than for Cause, or by
Executive for Good Reason within twenty-four (24) months following a Change in
Control and during the term of this Policy, or (ii) by the Company other than
for Cause at any time prior to the date of a Change in Control and such
termination occurred after the Company entered into a definitive agreement, the
consummation of which would constitute a Change in Control.

“Section 409A” shall mean Section 409A of the Code.

“Separation from Service” means a termination of the employment relationship of
Executive with the Company or an affiliate within the meaning of Section 409A
and Treasury Regulation section 1.409A-1(h) or any successor thereto.

Section 2. Benefits.

(a) In the event of a Qualifying Termination, subject to Sections 3(d), 4 and 5
hereof, the Company shall pay to Executive in a lump sum within fifteen
(15) business days after the Date of Termination:

  (i) Executive’s base salary earned but not yet paid through the Date of
Termination at the greater of the rate in effect at the time the Changie in
Control occurred, if applicable, or when the Notice of Termination was given,
plus any bonuses or incentive compensation which, pursuant to the terms of any
compensation or benefit plan, have been earned and are payable as of the Date of
Termination, but have not actually been paid by the Date of Termination. For
purposes of this Policy, bonuses and incentive compensation shall be considered
payable if all conditions for earning them have been met and any requirement
that Executive be actively employed as of the date of payment shall be
disregarded;

 

3



--------------------------------------------------------------------------------

  (ii) A lump sum in an amount equal to (i) two (2) times, for CEO Direct
Reports, and (ii) no greater than one and a half (1.5) times for other
Executives, the amount equal to the sum of (A) Executive’s Annual Base Salary at
the greater of the rate in effect at the time the Change in Control occurred, if
applicable, or when the Notice of Termination was given plus (B) the target
annual bonus or incentive compensation which could have been earned by Executive
(including, but not limited to, any target sales incentive compensation, to the
extent applicable) calculated as if all relevant goals had been met during the
then-current fiscal year of the Company pursuant to the terms of the incentive
compensation plan in which Executive participates (“Target Bonus”). If there is
no incentive compensation plan in effect at the time the Notice of Termination
is given, then for purposes of this Policy it shall be assumed that the amount
of incentive compensation to be paid to Executive shall be the target amount
under any incentive compensation plan in which Executive participated at the
date of the Change in Control, if applicable, or the most recent plan
participated in, whichever would be greater.

(b) In addition, in the event of a Qualifying Termination the Company shall, for
the period stated below, maintain in full force and effect for the benefit of
Executive and Executive’s dependents and beneficiaries, at the Company’s
expense, all life insurance, health insurance, dental insurance, accidental
death and dismemberment insurance and disability insurance under plans and
programs in which Executive and/or Executive’s dependents and beneficiaries
participated immediately prior to the Consummation of the Change in Control,
provided that continued participation is possible under the general terms and
provisions of such plans and programs (the “Extended Benefits”). The Extended
Benefits shall be continued until the earlier of (A) (i) for CEO Direct Reports,
two (2) years from the Date of Termination, and (ii) for other Executives,
eighteen (18) months from the Date of Termination, and (B) the effective date of
Executive’s coverage under equivalent benefits from a new employer (provided
that no such equivalent benefits shall be considered effective unless and until
all pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed). If participation in any such plan or program
is barred, the Company shall arrange at its own expense to provide Executive
with benefits substantially similar to those which Executive would have been
entitled to receive under such plans and programs. At the end of the period of
coverage, Executive shall have the right to have assigned to him or her, at no
cost and with no apportionment of prepaid premiums, any assignable insurance
policy relating specifically to him or her. At the conclusion of the coverage
provided under this Section 3(b), Executive shall be entitled to the
continuation for a period of 18 months of the health and dental insurance then
being provided to him or her at a cost to him or her equal to the amount then
being charged to employees of the Company for such coverage provided pursuant to
the Consolidated Omnibus Budget Reconciliation Act (COBRA). The coverage
provided pursuant to this Subsection shall be in satisfaction of the Company’s
obligation to provide coverage under COBRA. The Company will use all
commercially reasonable efforts to provide for the continuation of benefits in a
manner that (A) does not subject the benefits to Section 409A and (B) does not
cause the benefits to be included in the taxable income of Executive.

 

4



--------------------------------------------------------------------------------

(c) In addition, upon a Qualifying Termination of employment, the Company will
(i) provide an Executive who is a CEO Direct Report with financial planning
services during the one year period immediately following the Date of
Termination on the same terms as the financial planning services were provided
to such Executive immediately prior to the Change in Control and (ii) provide
eligible individuals with outplacement services through an outplacement firm of
the Company’s choosing at a level of services to be determined by the Company,
with such services to extend until the earlier of (A) twelve months following
the Date of Termination for CEO Direct Reports, or six months following the Date
of Termination for other Executives, or (B) the date Executive secures full time
employment.

(d) Benefits under this Policy shall not be duplicative of, and shall be offset
by, the same type of benefit payable under an agreement between the Company and
Executive or another plan, program or arrangement of the Company covering
Executive. To the extent that benefits under this Policy are the same type of
benefit payable under such agreement or plan, program or arrangement which is
subject to, and not exempt from, the requirements of Section 409A, then the
benefits payable under this Policy shall be payable at the same time and in the
same form as the benefits payable under such agreement or plan, program or
arrangement, but only to the extent that such other benefits are subject to and
not exempt from Section 409A.

Section 3. 280G Considerations. Notwithstanding anything to the contrary
contained in this Policy, (a) to the extent that any Payments constitute
“parachute payments” (within the meaning of Section 280G of the Code), and if
(b) such aggregate Payments would, if reduced by all federal, state and local
taxes applicable thereto (including the excise tax imposed under Section 4999 of
the Code (the “Excise Tax”)), be less than the amount that Executive would
receive, after all taxes, if Executive received aggregate Payments equal (as
valued under Section 280G of the Code) to only three times Executive’s “base
amount” (within the meaning of Section 280G of the Code), less $1.00, then
(c) such Payments will be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to Executive
will be subject to the Excise Tax. All determinations required to be made
pursuant to this letter agreement will be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which will
provide detailed supporting calculations (which will include specific
information about each Payment (including the amount of each Payment)). For
purposes of making the calculations required by this Section 4, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. Executive and the Company
will furnish to the Accounting Firm such information and documents as the
Accounting Firm may reasonably request in order to make a determination under
this letter agreement. The Company will bear all costs and make all payments for
the Accounting Firm’s services relating to any calculations contemplated by this
Section 4 and any such determination by the Accounting Firm will be binding upon
Executive and the Company. If a determination is made to reduce the Payments,
the Company will reduce or eliminate the Payments (i) by first reducing or
eliminating the portion of the Payments relating to the provision of
outplacement services, (ii) then by reducing or eliminating cash payments (other
than cash payments that are subject to clause (iv) hereof), (iii) then by
reducing or eliminating the portion of the Payments which are not payable in
cash and are attributable to equity awards (other than that portion of such
Payments that are subject to clause (iv) hereof), and (iv) then by reducing or
eliminating the portion of the Payments (whether payable in cash or

 

5



--------------------------------------------------------------------------------

not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) applies,
in each case in reverse order beginning with payments or benefits which are to
be paid the latest in time. It is possible that, after the determinations and
selections pursuant to this letter agreement are made, Executive will receive
Payments that are, in the aggregate, either more or less than the amount that
should have been provided (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
Executive will promptly pay an amount equal to the Excess Payment to the
Company. In the event that it is determined (i) by a final determination of a
court or (ii) by the Accounting Firm upon request by either Executive or the
Company, that an Underpayment has occurred, the Company will promptly pay an
amount equal to the Underpayment to Executive.

Section 4. Restrictive Covenants. In consideration of Executive’s employment by
the Company and the rights and benefits of Executive provided by this Policy,
Executive will enter into agreements that contain certain covenants regarding
non-competition, non-solicitation, non-disparagement and specific enforcement
with the restricted period for the non-competition and non-solicitation
covenants to be (i) for CEO Direct Reports, two years following the Date of
Termination and (ii) for other Executives, 18 months following the Date of
Termination.

Section 5. Administration. The Compensation Committee is responsible for the
administration of this Policy and shall have all powers and duties necessary to
fulfill its responsibilities. The Compensation Committee shall determine any and
all questions of fact, resolve all questions of interpretation of the Policy
which may arise, and exercise all other powers and discretion necessary to be
exercised under the terms of the Policy which it is herein given or for which no
contrary provision is made. The Compensation Committee shall have full power and
discretion to interpret the Policy and related documents, to resolve
ambiguities, inconsistencies and omissions, to determine any question of fact,
and to determine the rights and benefits, if any, of any Executive or other
employee, in accordance with the provisions of the Policy. The Compensation
Committee’s decision with respect to any matter shall be final and binding on
all parties concerned. The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious. The Compensation Committee may, from time to time, by
action of its appropriate officers, delegate to designated persons or entities
the right to exercise any of its powers or the obligation to carry out its
duties under the Policy.

Section 6. Section 409A

(a) Compliance. To the extent applicable, it is intended that this Policy comply
with the provisions of Section 409A, so as to prevent inclusion in gross income
of any amounts payable or benefits provided hereunder in a taxable year that is
prior to the taxable year or years in which such amounts or benefits would
otherwise actually be distributed, provided or otherwise made available to
Executive. This Policy shall be construed, administered, and governed in a
manner consistent with this intent. If and to the extent that any payment or
benefit under this Policy is determined by the Company to constitute
“non-qualified deferred

 

6



--------------------------------------------------------------------------------

compensation” subject to Section 409A and is payable to Executive by reason of
Executive’s termination of employment, then such payment or benefit shall be
made or provided to Executive only upon a Separation from Service as defined for
purposes of Section 409A. Each severance payment under this Policy will be
considered a “separate payment” and not one of a series of payments for purposes
of Section 409A. To the extent that any benefits to be provided to Executive
pursuant to this Policy are considered nonqualified deferred compensation and
are reimbursements subject to Treasury Regulation Section 1.409A-3(i)(1)(iv),
then (i) the reimbursement of eligible expenses related to such benefits shall
be made on or before the last day of Executive’s taxable year following
Executive’s taxable year in which the expense was incurred and
(ii) notwithstanding anything to the contrary in this Policy or any plan
providing for such benefits, the amount of expenses eligible for reimbursement
during any taxable year of Executive shall not affect the expenses eligible for
reimbursement in any other taxable year. Nothing in this Policy will provide a
basis for any person to take action against the Company or its affiliates based
on matters covered by Section 409A and in no event will the Company or its
affiliates be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A or any damages for failing to comply
with Section 409A.

(b) Six Month Delay for Specified Executives. To the extent that any amount
payable or benefit to be provided under this Policy constitutes a nonexempt
“nonqualified deferred compensation plan” (as defined in Section 409A) upon a
Separation from Service, and to the extent an Executive is deemed to be a
“specified employee” (as that term is defined in Section 409A and pursuant to
procedures established by the Company) on the Date of Termination,
notwithstanding any other provision in this Policy to the contrary, such payment
or benefit provision will not be made to Executive during the six month period
immediately following the Date of Termination. Instead, on the first business
day of the seventh month following the Date of Termination, all amounts that
otherwise would have been paid or provided to Executive during the six month
period, but were not paid or provided because of this Section 7(b), will be paid
or provided to Executive at such time without interest. This six month delay
will cease to be applicable if Executive incurs a Separation from Service due to
death or if Executive dies before the six month period has expired.

Section 7. Amendment and Termination.

(a) This Policy may be amended by the Compensation Committee at any time, or the
Compensation Committee may determine at any time that any Executive is no longer
eligible to receive benefits under this Policy; provided, however, that any such
amendment or determination of eligibility that would adversely affect an
Executive will not be applicable without such Executive’s consent until the
later of (i) one year following the date of such amendment, and (ii) two years
following consummation of a transaction that constitutes a Change of Control if
a definitive agreement pertaining to such transaction was entered into prior to
the date of such amendment.

(b) This Policy shall continue indefinitely after the Effective Date, unless the
Compensation Committee shall decide to terminate this Policy by adopting
resolutions terminating this Policy; provided, however, that any such
termination of the Policy shall (i) not be effective until the first anniversary
after the action to terminate the Policy is taken by the Compensation Committee
and (ii) not affect any payments or benefits already owed to Executive pursuant
to the terms of the Policy at the time the termination of the Policy becomes
effective.

 

7



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

(a) The Company shall pay all reasonable legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by Executive as
a result of Executive seeking to obtain or enforce any right or benefit provided
by this Policy, provided the Executive is successful on at least one material
claim to obtain or enforce such rights or benefits. The reimbursement of the
eligible expense must be made on or before the last day of Executive’s taxable
year following Executive’s taxable year in which it was determined that such
expense was incurred reimbursable.

(b) This Policy shall be binding upon any successor in interest of the Company
or an affiliate (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of the
Company, and shall be enforceable by or on behalf of an Executive in the same
manner and to the same extent as the Company is bound and as if no succession
had taken place. As used in this Policy, the term “Company” shall include any
successor to all or substantially all its business or assets or which becomes
bound by the terms of this Policy by the terms hereof, by operation of law, or
otherwise. It is intended that this Policy confer vested and nonforfeitable
rights for each Executive to receive benefits to which Executive is entitled
under the terms of this Policy with Executives being third party beneficiaries.

(c) Except as otherwise provided herein, this Policy shall not affect any
Executive’s rights or entitlement to other accrued but unpaid compensation or
benefits under any other employee benefit program offered to Executive by the
Company or an affiliate as of the Date of Termination.

(d) The various provisions of this Policy are severable and any determination of
invalidity or unenforceability of any one provision shall not have any effect on
the remaining provisions.

(e) For the purposes of this Policy, notices and all other communications
provided for in the Policy shall be in writing and shall be deemed to have been
duly given when personally delivered or sent by electronic mail or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company shall be directed to the attention of the Chief Human Resources
Officer and Corporate Secretary of the Company. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.

(f) Executive shall not be required to mitigate the amount of any payment
provided under this Policy by seeking other employment or otherwise, nor shall
the amount of any payment provided under this Policy be reduced by any earnings
of Executive after the Date of Termination from any subsequent employer or from
any other source.

 

8



--------------------------------------------------------------------------------

(g) All payments made pursuant to this Policy shall be subject to withholding of
required income and employment taxes.

(h) This Policy shall be governed by and construed in accordance with the
internal laws of the State of Kentucky.

 

9



--------------------------------------------------------------------------------

Exhibit A

“Change in Control” shall mean the occurrence of:

 

1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”) (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

 

2) The individuals who, as of the Effective Date are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company’s common stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Policy, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

 

3) The consummation of:

 

  a) A merger, consolidation or reorganization involving the Company, unless
such merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

 

  i) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the outstanding Voting Securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization;

 

  ii)

the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or

 

10



--------------------------------------------------------------------------------

  reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and no agreement, plan or arrangement is in place to change the
composition of the board of directors following the merger, consolidation or
reorganization; and

 

  iii) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

 

  b) A complete liquidation or dissolution of the Company; or

 

  c) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

It is the intent of the Company that the definition of “Change in Control”
satisfies, and be interpreted in a manner that satisfies, the applicable
requirements of Section 409A. If the definition of “Change in Control” would
otherwise frustrate or conflict with the intent expressed above, that definition
to the extent possible shall be interpreted and deemed amended so as to avoid
such conflict.

 

11



--------------------------------------------------------------------------------

Exhibit B

Acknowledgment

I acknowledge that I received, read and understand the Humana Inc. Change in
Control (the “Policy”), which supersedes in the event of a Change in Control all
prior agreements, programs and arrangements with Humana Inc., written or oral,
relating to the subject matter hereof, including the terms of any offer letter
agreements, as amended from time to time. In the event of any inconsistency, the
terms of the Policy will govern. For the avoidance of doubt, the Policy will not
have any impact on the treatment of any outstanding equity awards that I hold,
which will continue to be treated in accordance with the terms and conditions
set forth in the applicable award agreement or equity plan. I also acknowledge
that the Policy extends additional benefits to me that are not covered under
existing agreements, programs and arrangements. This Acknowledgement is not an
employment contract or a guarantee of continued employment.

 

 

    

 

Name:      Date: Title:     

 

 

12